Citation Nr: 9913936	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bladder condition 
with urinary incontinence secondary to service connected 
fractures of the cervical spine.

2.  Entitlement to a higher rate of special monthly 
compensation based on the need for regular aid and 
attendance.

3.  Entitlement to a higher rate of special monthly 
compensation based on the loss of use of a creative organ.

4.  Entitlement to service connection for a seizure disorder 
secondary to service connected fractures of the cervical 
spine.

5.  Entitlement to a higher rate of special monthly 
compensation based on the loss of use of the left lower 
extremity and impaired use of the left upper extremity.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from September 1982 
to October 1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In April 1997, the RO denied a claim of 
entitlement to special monthly compensation based on the loss 
of use of the left lower extremity and impaired use of the 
left upper extremity.  In October 1997, the RO denied the 
veteran's claims of entitlement to service connection for a 
bladder condition with urinary incontinence secondary to 
service connected fractures of the cervical spine, 
entitlement to service connection for a seizure disorder, and 
claims of entitlement to special monthly compensation based 
on the need for regular aid and attendance of another person, 
or being housebound, as a result of service-connected 
disability, and based on the loss of use of a creative organ.

The veteran's representative's informal brief, dated in 
February 1999, raised the issues of entitlement to increased 
ratings for service-connected partial paralysis of the left 
lower extremity, service-connected left knee avascular 
necrosis, and service-connected left wrist condition, status 
post repair of tendon sheath.  These issues have not been 
adjudicated by the agency of original jurisdiction, and are 
referred to the RO for appropriate action.  

The veteran's claim of entitlement to service connection for 
a seizure disorder, and his claim for special monthly 
compensation based on the loss of use of the left lower 
extremity and impaired use of the left upper extremity, are 
the subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no current competent medical evidence of a 
bladder condition with urinary incontinence.

2.  By a rating dated in October 1997, veteran's service-
connected disabilities included a 100 percent rating for loss 
of use of right upper and lower extremities secondary to 
cervical spine fracture to include avascular necrosis of the 
right knee, a separate 50 percent rating for cognitive 
deficit due to cervical spine fracture to include post-
traumatic stress disorder, a 40 percent rating for C3-C4 
fracture, with loss of motion of the cervical spine, a 20 
percent rating for partial paralysis of the left lower 
extremity secondary to cervical spine fracture, a 20 percent 
rating for left knee avascular necrosis secondary to cervical 
spine fracture, and a 0 percent (noncompensable) rating for a 
left wrist condition, status post repair of tendon sheath 
secondary to cervical spine fracture.  Service connection was 
also established for residual scar, donor site, left iliac 
crest rated as noncompensable.

3.  The veteran is in receipt of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(m) on account of loss of use 
of the right upper and right lower extremities, and is 
receiving compensation at the rate intermediate between 
subsection (m) and (n), pursuant to 38 U.S.C.A. § 1114(p), on 
account of additional disabilities independently ratable at 
50 percent or more.
4.  It has been shown that the veteran's service-connected 
disabilities render him unable to adequately attend to the 
needs of daily living without the regular assistance of 
another person.

5.  The veteran does not have a loss or loss of use of a 
creative organ as a result of service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bladder condition with urinary incontinence is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for special monthly compensation by 
reason of being in need of aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1114(l), 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.350, 3.352(a) (1998).

3.  The criteria for an award of special monthly compensation 
for the loss of use of a creative organ have not been met.  
38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. § 3.350(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bladder Condition, to Include Urinary Incontinence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998);  
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  The Board 
also notes that the U.S. Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.
It should also be emphasized that a claim based on a 
secondary basis must be well-grounded, and in this regard, 
the Court has found that medical evidence of a link between a 
current disorder and a service-connected disability is 
necessary to well-ground such a claim.  Martin v. Derwinski, 
1 Vet. App. 411 (1991) (applying well-grounded requirement to 
claims based on secondary service connection under 38 C.F.R. 
§ 3.310(a)).  

Service medical records are silent as to complaints, 
treatment or a diagnosis of a bladder condition, to include 
urinary incontinence.  A review of post-service medical 
records shows that in January 1997, the veteran complained of 
urinary urgency.  He repeated this complaint in VA outpatient 
records, dated in February and September of 1997.  The 
February 1997 report indicates that the veteran denied bowel 
and bladder incontinence.  
 
A VA bones examination report, dated in February 1997, shows 
that the veteran complained of incontinence characterized by 
chronic urgency which required intermittent self-
catheterization and which occurred about three times per 
week.  The examiner indicated that the veteran's bowel 
function was intact.

A VA nephrological examination report, dated in June 1997, 
shows that the examiner noted that the veteran had had a 
Foley catheter placed shortly after his motor vehicle 
accident (in 1985), and that a cystometrogram revealed a 
normal bladder.  The examiner reported that the Foley 
catheter was subsequently discontinued prior to the veteran's 
discharge from the hospital, in about May 1985, and that the 
veteran's bowel control was noted to be intact at that time.  
The examiner stated that patients with spinal difficulties 
tended to have their most severe deficits shortly after the 
trauma, and that if function is regained, it is not lost as a 
result of the initial injury.  He concluded that any current 
complaints of impaired sexual function or urinary 
incontinence could not be attributed to the veteran's 
cervical spine injury.   

Service connection is currently in effect inter alia for C3-
C4 fracture, with loss of motion of the cervical spine, 
evaluated as 40 percent disabling.
The claims file does not contain competent evidence showing 
that the veteran has a chronic condition involving his 
bladder, to include urinary incontinence.  Without such a 
diagnosis, the claim of entitlement to service connection for 
a bladder condition, to include urinary incontinence is not 
well grounded, to include on a direct basis, as secondary to 
a service-connected disability, and as aggravated by a 
service-connected disability.  Accordingly, the claim must be 
denied.  See 38 C.F.R. § 3.303; Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Martin, Allen, supra.  

In reaching this decision, the Board has considered the 
veteran's assertions, and the arguments made in the 
representative's statement, dated in August 1998, to the 
effect that the veteran has a bladder condition, to include 
urinary incontinence, as a result of his service-connected 
residuals of C3-C4 fracture, with loss of motion of the 
cervical spine.  However, the veteran, as a lay person 
untrained in the fields of medicine, is not competent to 
offer an opinion as to a diagnosis, or as to the etiology of 
the claimed disorder.  Espiritu v. Derwinski , 2 Vet. App. 
492 (1992).  Similarly, the representative's arguments are 
not competent to show a diagnosis.  Hence, these arguments do 
not provide a factual predicate upon which service connection 
may be granted. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


II.  Special Monthly Compensation

The veteran asserts that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
of another person, or being housebound, as a result of 
service-connected disability, and based on the loss of use of 
a creative organ.

The Board finds that the veteran's claims of a higher rate of 
special monthly compensation based on the need for the aid 
and attendance of another person and loss of use of a 
creative organ are well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims which 
are plausible, Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), and the Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a) (West 1991).

A.  Aid and Attendance

Special monthly compensation may be paid to a veteran who is, 
by reason of service-connected disability, permanently 
bedridden or so helpless as to need or require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l).  
The following criteria will be considered in determining 
whether the veteran is in need of regular aid and attendance 
of another person: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R.  § 3.352(a).  All of the 
foregoing criteria need not be found to exist before a 
favorable rating may be made.  Id.  The evidence need only 
show that a veteran is so helpless as to need regular, rather 
than constant, aid and attendance of another person.  Id.  

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The veteran and his representative contend, in essence, that 
the veteran is entitled to special monthly compensation based 
on the need for regular aid and attendance or by reason of 
being housebound because he is unable to perform functions of 
daily living by himself, such that he requires regular 
assistance from another.  

The claims file includes a VA examination report for 
housebound status or regular need of aid and attendance, 
apparently completed in 1996.  The report notes that the 
veteran has weakness in all extremities, and that all motor 
functions, especially grip and fine movements, to include 
dressing, are difficult.  The veteran was unable to ambulate 
and required a wheelchair to leave the home.  He had 
concentration difficulties and poor balance.  The examiner 
indicated that his marked decrease in mobility significantly 
interfered with his ability to perform activities of daily 
living.  The diagnoses were C3 incomplete quadriplegic, 
traumatic brain injury and left knee internal derangement.

A VA examination report for housebound status or regular need 
of aid and attendance, dated in September 1997, shows that 
the veteran requires help in dressing, especially his lower 
extremities.  The report indicates that the veteran is able 
to feed himself, and that he complained of decreased upper 
extremity strength as well as muscle jerking.  The examiner 
further indicated the following: the veteran has incomplete 
quadriplegia and avascular necrosis of the knees.  He could 
not tolerate standing secondary to weakness and pain.  He 
requires help with most transfers, can manage only limited 
self-propulsion of his wheelchair, and uses his wheelchair 
for most mobility.  He has difficulties with memory and 
narcoleptic symptoms, and he cannot drive because he is 
taking morphine for knee pain.  He can leave the home only 
with assistance.  The diagnoses were C3, incomplete, knee 
avascular necrosis and chronic pain.

At his hearings, held in January and December of 1997, the 
veteran asserted that he requires assistance to bathe, dress 
and shave.  He reported that he had the assistance of a dog 
which helped him to retrieve dropped items and help move his 
wheelchair.  The veteran's wife testified that she came home 
in the morning on her break from work to assist the veteran 
with his medicine and with breakfast, and during lunch.  She 
stated that she had to leave work to return home for various 
emergencies about once or twice a week, and that her friend 
also often came over to help the veteran during the day.  

The critical question to be determined in this case is 
whether the veteran's service-connected disabilities have 
resulted in the need for regular aid and attendance of 
another person because of resultant helplessness due to 
mental and/or physical impairment.  Based on its review of 
the record, the Board concludes that there is an actual 
requirement of personal assistance from others, and that the 
veteran requires this care or assistance on a regular basis 
to protect and assist him.  Accordingly, he is in need of 
regular aid and attendance.  38 U.S.C.A. §§ 1114(l), 5107; 38 
C.F.R. §§ 3.350, 3.352(a).  As special monthly compensation 
based on the need for regular aid and attendance is a greater 
benefit than special monthly compensation by reason of being 
housebound, see 38 U.S.C.A. § 1114(s) (West 1991), the 
veteran's claim for housebound benefits is moot.

As a final matter, the Board notes that the basis of the RO's 
denial of this claim is somewhat unclear.  In its October 
1997 decision, the RO stated that, "Since the current 
compensation is to his advantage, compensation based on aid 
and attendance is not granted."  A review of the RO's 
decision indicates that, when read in context, the RO did not 
dispute that the veteran met the criteria for special monthly 
compensation based on the need for regular aid and 
attendance.  Rather, the RO determined that as such an award 
would not result in a greater benefit to the veteran because 
the need for regular aid and attendance establishes 
entitlement at the (l) level, which is less than the 
veteran's current award under 38 U.S.C.A. § 1114(m) and (p).  
However, in the April 1998 supplemental statement of the 
case, the RO stated that the criteria for aid and attendance 
had not been met.
 
The veteran has been granted special monthly compensation 
under 38 U.S.C.A. § 1114(m), based on loss of use of the 
right upper and right lower extremities.  In addition, the 
veteran's  rate of compensation was increased to an 
intermediate rating between (m) and (n) because he has other 
disabilities independently rated as 50 percent or more 
disabling.  See 38 C.F.R. § 3.350(f)(3). 
A review of the laws and regulations involving special 
monthly compensation shows that although a grant of 
entitlement to aid and attendance does not currently result 
in a greater benefit to the veteran, such a grant is a 
prerequisite to greater levels of compensation under 
38 U.S.C.A. § 1114(o),(r).  Specifically, should the veteran 
establish entitlement to two separate rates under (l), he 
would qualify for entitlement to special monthly compensation 
at a rate under 38 U.S.C.A. § 1114(o).  In turn, when a 
veteran is entitled to special monthly compensation under (o) 
and requires aid and attendance, he is entitled to the 
special (higher) monthly compensation rate under 38 U.S.C.A. 
§ 1114(r)(1).  

The Court has previously held that it is error for the Board 
to deny a claim of entitlement to service connection merely 
because compensation may not result, if compensation is but 
one of the potential Title 38 benefits which can flow from a 
determination that the disability is service connected.  
Barela v. West, 11 Vet. App. 280 (1998).  In this case, the 
denial of the veteran's claim of entitlement to special 
monthly compensation based on the need for aid and attendance 
affects his potential eligibility for a higher rate of 
special monthly compensation under provisions of 38 U.S.C.A. 
§ 1114 that are not currently in issue.  Therefore, the Board 
finds that the criteria for special monthly compensation 
based on the need for regular aid and attendance has been 
met, and that entitlement to this benefit is established.

B.  Loss of Use of a Creative Organ

The law provides that if a veteran, as the result of a 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs, special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability.  38 U.S.C.A. § 1114(k); 38 C.F.R.        § 
3.350(a)(1).

The veteran contends that he has in effect lost the use of a 
creative organ because he has impaired sexual function.  
Specifically, in a February 1997 VA examination report, he 
reported that although he could obtain an erection, he could 
not achieve orgasm or have an ejaculation.  There was no 
relevant diagnosis.  At his hearing, held in December 1997, 
he stated that he could not have children.  

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  Loss of use of one testicle 
will be established when examination by a board finds that: 
(a) the diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or (b) the diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R.             
§ 3.350(a)(1)(i).

A VA nephrological examination report, dated in June 1997, 
shows that the examiner recorded the veteran's symptomatology 
of sexual problems but also reviewed the veteran's medical 
history, and noted that there was no evidence of sexual 
dysfunction through the late 1980's.  The examiner stated 
that patients with spinal difficulties tended to have their 
most severe deficits shortly after the trauma, and that if 
function is regained, it is not lost as a result of the 
initial injury.  He concluded that any current complaints of 
impaired sexual function could not be attributed to the 
veteran's cervical spine injury.   

Based on the foregoing, the Board finds that the veteran has 
not shown that he has loss of use of a creative organ as a 
result of service-connected disability.  38 U.S.C.A. 
§ 1114(k).  Therefore, his claim of entitlement to special 
monthly compensation based on loss of use of a creative organ 
must be denied.





ORDER

Entitlement to service connection for a bladder condition, to 
include urinary incontinence, is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is granted, 
subject to provisions governing the payment of monetary 
benefits.

Entitlement to special monthly compensation based on the loss 
of use of a creative organ is denied.


REMAND

I.  SMC-Left Lower and Left Upper Extremity

In a letter, dated in February 1999, subsequent to the 
veteran's case being transferred to the Board, additional 
evidence was received by the Board.  Specifically, the Board 
received documents from the veteran's representative that 
included an opinion from Craig N. Bash, M.D., 
Neuroradiologist.  Dr. Bash stated, in part, that the veteran 
has lost the use of his left lower extremity.  This evidence 
has not previously been considered by the RO.  In this 
respect, regulations provide that any pertinent evidence 
submitted by the veteran or representative which is accepted 
by the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case (SSOC), 
unless this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304 (c) (1998).  In this case, the veteran's 
representative specifically stated that the veteran's 
procedural rights were not being waived.  Therefore, the 
Board has determined that the veteran's claim of entitlement 
to special monthly compensation based on the loss of use of 
the left lower extremity and impaired use of the upper left 
extremity must be remanded for consideration of Dr. Bash's 
report, and issuance of an SSOC, under 38 C.F.R. § 20.1304 
(c). 

II.  Seizure Disorder

With regard to the claim for a seizure disorder, the Board 
initially notes that this condition is claimed as secondary 
to service-connected disability, and that on remand, the RO 
should include a discussion of 38 U.S.C.A. § 3.310 in its 
decision.

VA outpatient records, dated in 1996 and 1997, show 
complaints of what the veteran termed "seizures."  These 
records also indicate that the veteran was prescribed 
Diazepam through at least all of 1996.  However, the records 
show that the use of Diazepam was associated with spinal 
myoclonus.  Furthermore, a record dated in August 1998 
indicates that the veteran had narcolepsy, and that he had 
not experienced a seizure or myoclonus for the last six 
months.  Finally, the veteran was afforded a VA epilepsy and 
narcolepsy examination in May 1997.  However, the last page 
of the examination report is missing from the claims file, 
and there is no indication of the diagnoses.  

A review of the veteran's transcript, dated in December 1997, 
shows that he referred to his seizures as consisting of 
spinal myoclonus and narcoleptic episodes.

The evidence shows that the veteran has been noted to have 
spinal myoclonus and narcolepsy.  However, it is unclear 
whether the veteran's claim is limited to these disorders.  
Accordingly, the Board finds that a remand is required so 
that the veteran can clarify the disabilities in issue.  In 
addition, the RO should obtain the missing page(s) of the May 
1997 VA epilepsy and narcolepsy examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action: 

1.  With regard to the veteran's claim 
for a seizure disorder, the RO should 
contact the veteran and clarify the exact 
condition(s) for which he is requesting 
service connection.
2.  The RO should obtain the missing 
page(s) from the veteran's May 1997 VA 
epilepsy and narcolepsy examination 
report.

3.  The RO should then adjudicate the 
issues of entitlement to service 
connection for a seizure disorder, and 
entitlement to special monthly 
compensation based on the loss of use of 
the left lower extremity and impaired use 
of the upper left extremity, on a de novo 
basis, with consideration of all 
applicable laws, regulations, and case 
law, to include Dr. Bash's February 1999 
opinion.
  
If the any of the benefits sought are not granted, the 
veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded the 
applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

